DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, the prior art of record, as best exemplified by US 2008/0310796 (hereinafter “Lu”) and US 2013/0156379 (hereinafter “Ott”), whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a female coupling housing comprising a first portion having a front end comprising an opening with an internal attachment feature, wherein the female coupling housing receives a portion of a connector sleeve using one or more pockets in the first portion and comprises a stop ledge disposed on an inner wall.
Regarding claims 16-28, the prior art of record, as best exemplified by Lu and Ott, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the step of positioning a connector sleeve within a female coupling housing such that the female coupling housing receives a portion of the connector sleeve using one or more pockets in a first portion, wherein the female coupling housing comprises a stop ledge disposed on an inner wall configured for mating a complimentary male connector in only one direction.
Regarding claims 29-37, the prior art of record, as best exemplified by Lu and Ott, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a female coupling housing comprising an opening with an internal attachment feature, wherein the female coupling housing receives a portion of a connector sleeve using one or more pockets, wherein the female hardened fiber optic connector only allows mating of a complimentary male connector in one direction.
Regarding claims 38-45, the prior art of record, as best exemplified by Lu and Ott, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a female coupling housing comprising a first portion having a front end comprising an opening with an internal attachment feature comprising threads on an internal surface of the female coupling housing, wherein the female coupling housing receives a portion of a connector sleeve using one or more pockets in the first portion, wherein the female hardened fiber optic connector only allows a complimentary male connector to mate in one direction.
Regarding claims 46-51, the prior art of record, as best exemplified by Lu and Ott, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a female coupling housing comprising an opening with an internal attachment feature comprising threads on an internal surface of the female coupling housing, wherein the female coupling housing receives a portion of a connector sleeve using one or more pockets, and the one or more pockets comprises a first pocket and a second pocket disposed on opposite sides of the female coupling housing for receiving a portion of the connector sleeve, and the female hardened fiber optic connector only allows a complimentary male connector to mate in one direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883